Citation Nr: 0007946	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as soft tissue sarcoma due to exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 1987 statement, the veteran raised the issue of 
entitlement to service connection for a migraine disorder and 
indicated that he wanted to reopen his claim of entitlement 
to service connection for asthma.  It does not appear that 
action was taken on these matters; thus, they are referred to 
the RO for any necessary clarification and appropriate 
action.   


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
soft tissue sarcoma.  

2.  There is no competent evidence that any current skin 
disorder, however diagnosed, is related to active service, 
including any exposure to herbicides.


CONCLUSION OF LAW

The claim for service connection for a skin disorder, claimed 
as soft tissue sarcoma due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that on the service entrance 
examination the veteran's skin was normal.  In January 1968 
he had a wart removed from his left hand.  The service 
medical records show no other skin problems during service.  
An immature personality was subsequently diagnosed, and the 
veteran was separated from service because of unsuitability.  
A correction to his DD Form 214 indicates that he received 
the Vietnam Service Medal.

VA medical records from 1981 to 1983 reflect that, in 
February 1981, the veteran had first degree burns on his 
thighs.  In June 1981, he had a sunburn all over his body.  
In October 1983, the veteran had a photosensitive reaction to 
Thorazine, resulting in a sunburn.

The veteran was afforded a VA Agent Orange examination in May 
1985.  Physical examination revealed scaly, slightly 
erythematous lesions on both forearms and the left thoracic 
area of the back.  A dermatology consult was recommended.

Private medical records reflect that, during an October 1985 
hospitalization, physical examination revealed that the 
veteran's skin was clear.  In January 1986, the veteran had 
seborrheic dermatitis of the eyebrows.  A physical 
examination during a September 1986 hospitalization revealed 
that the skin was clear.  

In January 1987, the veteran underwent a VA dermatology 
consultation.  It was noted that he had a possible history of 
exposure to Agent Orange.  He complained of dry skin, 
scarring and pale spots.  Physical examination revealed 
multiple actinic keratoses of the face, back and arms along 
with seborrhea of the eyebrows and scalp.  The assessments 
were actinic keratoses and seborrheic dermatitis.

In April 1987, when the veteran was hospitalized at a private 
facility for complaints of upper respiratory tract symptoms, 
examination revealed a scar on the right elbow, which was 
consistent with a previous surgery.  No skin rashes were 
present.

In a May 1990 statement, the veteran reported that he had 
skin cancer on his face and arms.

The veteran received VA outpatient treatment for skin 
problems in 1990 and 1991.  In May 1990, the veteran reported 
that he was exposed to Agent Orange.  He complained of 
lesions on his arms, face, and legs.  The diagnosis was 
moles.  In February 1991 the veteran reported that he had had 
skin problems since 1968.  Physical examination revealed dry 
skin along with several red macular areas around an eyebrow.  
In May 1991, he reported having had lesions on the forearms 
and neck since 1968.  Also noted was "? 2° to Agent 
Orange."  Examination revealed multiple actinic keratoses on 
the forearms and neck and around the left eye, and several 
seborrheic keratoses on the left wrist.  The assessments were 
actinic keratoses, seborrheic keratoses and xerosis.  

In December 1993, the veteran was hospitalized at a VA 
medical center for PTSD.  He reported that he had a history 
of skin cancer.  Physical examination revealed multiple 
seborrheic keratoses lesions on the skin.  Skin cancer was 
not diagnosed on discharge.

VA outpatient treatment records reflect that in April 1994 
the veteran received follow-up treatment for skin problems.  
It was noted that he was last treated in 1991.  Physical 
examination revealed scaly papules on the arms and face.  
Also, the left last toe was macerated, and there was a raised 
scaly papule lateral to the left eye.  The assessments were 
xerosis, multiple actinic keratoses, tinea pedis, and 
possible basal cell carcinoma of the left forehead.  The 
lesion on the left forehead was treated with liquid nitrogen, 
and it was noted that a biopsy would be performed later if 
the lesion were still present.  In May 1994, it was noted 
that a pearly papule on the left forehead was still present 
and that there was a raised nodule on the right thigh.  It 
was noted that the veteran would be scheduled for a biopsy of 
the lesions on the left forehead and the right thigh.  In 
July 1994, it was noted that the veteran had undergone a 
biopsy of two lesions, one on the left forehead and the other 
on the right thigh, to rule out basal cell carcinoma and 
keratoacanthoma.  The assessment was keratoacanthoma on the 
left forehead and the right thigh. 

VA outpatient treatment records reflect that in October 1994 
the veteran was noted to have a various skin lesions and a 
pearly papule on the middle of the back that needed to be 
watched to rule out basal cell carcinoma.  The assessments 
were the following: keratoacanthoma versus a wart on the 
dorsum of a hand, treated with liquid nitrogen; actinic 
keratosis diffusely over the neck with seborrheic dermatitis 
on the face, treated with a creme; possible basal cell 
carcinoma versus scapular lesions, biopsy on a subsequent 
visit; and erythematous area of the right thigh, probable 
furuncle with erythema.  In November 1994, the veteran 
received follow-up treatment.  The assessments were actinic 
keratosis on the back and posterior neck, treated with liquid 
nitrogen; papule on the back, probable intradermal node, 
biopsy only if it changes; and status post liquid nitrogen to 
keratoacanthoma on the dorsum of a hand, still healing.  In 
March 1995, when the veteran underwent a VA examination for 
chest pain, the skin was warm, dry, and slightly scaly.  

In a March 1995 VA Form 9, the veteran reported that he was 
told by a VA doctor that he had soft tissue sarcoma.  In an 
enclosed statement, he indicated that he received a 
settlement for an Agent Orange claim.  In a May 1995 
statement, the veteran asserted that his soft tissue sarcoma 
was due to exposure to Agent Orange.

The veteran appeared at a September 1995 hearing before a 
hearing officer at the RO.  He testified that he had been 
diagnosed with soft tissue melanomas and that the melanomas 
were treated with liquid nitrogen.  He also referred to 
biopsies at the University of California, Davis and the 
hearing officer indicated that the biopsy records would be 
requested.   September 1995 Transcript. 

In September 1995 the RO wrote to the University of 
California, Davis requesting records regarding the veteran's 
claimed treatment at that facility.  No response was 
received.  

VA outpatient treatment records reflect that, in September 
1995, it was noted that the veteran had purple papules on his 
left forearm, right second finger and thighs.  The purple 
lesions were thought to be probable furuncles.  The 
assessments were the following: face and arms, actinic 
keratoses; nose, possible actinic keratosis or squamous cell 
carcinoma, treated with liquid nitrogen and a biospy would be 
needed if no improvement; and purple lesions, probable 
furuncles.  Medication was prescribed and the veteran was 
told to return in two months.  In November 1995, the veteran 
received follow-up treatment for actinic keratoses and the 
extensive actinic damage.  Physical examination revealed a 
few actinic keratoses over the face, extensive actinic 
changes, and no suspicious lesions.  The assessment was 
actinic keratoses.

In October 1998, the Board remanded the claim for further 
development.  Pursuant to the remand the RO wrote to the 
veteran asking him to identify all medical care providers who 
treated him for his skin disorder including soft tissue 
sarcoma and to provide a statement from any doctor who told 
him that he had soft tissue sarcoma.  The veteran did not 
provide the requested information, only asking for a Board 
hearing.  

At the March 2000 videoconference hearing before a member of 
the Board, the veteran testified that he was not treated for 
a skin disorder in service and that the first manifestations 
of a skin disorder began in the mid- or late 1970s.  He 
indicated that the symptoms included moles and skin lesions 
on the hands, feet, and other parts of the body.  He said 
that the skin disorder was not treated until the mid- or late 
1980s.  He claimed that his skin disorder was related to 
exposure to Agent Orange in service.  The veteran indicated 
that he had had lesions removed and biopsied at the 
University of California Davis Hospital, having been sent 
there by VA.  When asked by the Board Member why he believed 
he had soft tissue sarcoma in light of the absence of medical 
evidence of same, he replied, "[J]ust from pictures of 
others on the doctor's walls of what they look like ...."  
When the Board Member pointed out that the doctor to whom the 
pictures belonged, and who had apparently looked at the 
veteran, did not render the same diagnosis, the veteran 
concurred.  Additionally, when asked for the name of any 
doctor who had indicated that he had soft tissue sarcoma, the 
veteran said he didn't have "a clue" and that he was last 
told he had soft tissue sarcoma about three years ago.  In 
response to further questioning the veteran testified that he 
had gone to the doctor regarding purple lesions on his right 
thigh and forehead, that the doctor told him to go to the 
University of California facility to have them biopsied and 
that he heard nothing further.    March 2000 Transcript.


Legal Criteria

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the veteran has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 
38 C.F.R. § 3.309(e).

The term "soft- tissue sarcoma" includes the following: Adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 59,232-43 
(1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation or a medical diagnosis cannot 
constitute evidence to render a claim well grounded.  
Grottveit, 5 Vet. App. at 93.  Also, evidence, which is 
simply information recorded by a medical examiner and not 
enhanced by any additional medical comment by that physician, 
is not "competent medical evidence" for purposes of 
Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). ).  
Furthermore, a layperson's account of what a physician said 
is also not competent medical evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).

Analysis

The veteran's service medical records do not reflect any 
complaints or findings of a skin disorder other than a wart 
on his hand, which was removed.  Those records do not show 
any soft tissue sarcoma.  The initial medical evidence of 
post-service skin problems is many years after service.  
Although there have been various skin abnormalities noted in 
the post-service medical records, those records do not show 
any diagnosis of a soft tissue sarcoma and they do not relate 
any current skin condition to the veteran's remote service, 
including any Agent Orange exposure.  Moreover, none of the 
diagnosed skin disorders is a disease for which service 
connection may be granted merely based on service in the 
Republic of Vietnam.  

Although the veteran reported in 1991 that he had had skin 
problems since 1968, he testified under oath at the March 
2000 hearing that his symptoms did not begin until the mid- 
or late 1970s.  In any event, no skin problem, other than the 
wart, was noted during service and there is no competent 
evidence of a chronic skin disorder until many years after 
active service.  

The veteran's apparent belief that he has soft tissue sarcoma 
appears to be based on self-diagnosis, reportedly by 
comparing some of his lesions to those in a picture in a 
doctor's office.  The veteran is not shown to have any 
medical training and there is nothing to indicate that he is 
qualified to determine the diagnosis or etiology of a medical 
condition.  Espiritu, 2 Vet. App. at 494-95.  His contention 
that a VA doctor told him in 1995 that he had soft tissue 
sarcoma is also not competent medical evidence because the 
assertion is a layperson's account of what a physician 
purportedly said.  Robinette, 8 Vet. App. at 77.  In fact, 
the 1995 VA records reflect that soft tissue sarcoma was not 
diagnosed.  To the extent that the veteran is convinced that 
some purple skin abnormalities were soft tissue sarcoma, the 
record does reflect such abnormalities and indicates that 
they were probable furuncles, not soft tissue sarcomas.  

Although the veteran at one time alleged that he had skin 
problems since active service, at his Board hearing he 
testified that his symptoms did not begin until the mid or 
late 1970s.  In any event, there is no competent evidence 
that relates any current skin disorder to active service, 
including any exposure to herbicides, or to any claimed 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
498.  

In regard to the May 1991 medical record noting that the 
veteran reported lesions on the forearms and neck since 1968 
and also referring to Agent Orange, it appears from the 
manner in which the entry was written that Agent Orange was 
mentioned by the veteran rather than the medical care 
provider.  Information recorded by a medical examiner that is 
not enhanced by any additional medical comment by that person 
is not competent medical evidence of a relationship .  
LeShore, 8 Vet. App. at 409.  In any event, the reference to 
Agent Orange was made prior to the veteran being examined.  
After he was examined and his skin lesions were diagnosed as 
keratoses, the medical care provider made no mention at all 
of Agent Orange.  Thus, even if the notation to Agent Orange 
was made by the medical care provider, it is not sufficient 
to well grounded the claim.  

In sum, there is no competent medical evidence showing that 
the veteran has a soft tissue sarcoma or that relates any of 
the veteran's diagnosed current skin disorders to active 
service, including any exposure to herbicides.  See Caluza, 7 
Vet. App. at 506.  Accordingly, this claim is not well 
grounded.  It is noted that there are some references in the 
medical records to possible skin cancers, although there does 
not appear to be a diagnosis of such.   Even assuming that 
the veteran has been found to have skin cancer there is no 
competent evidence of a skin cancer within a year after 
service or relating any skin cancer to service in any way.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. § 3.307. 
3.309.  

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this claim are such that no further action is found to be 
warranted.  In particular, the veteran asserted that a VA 
doctor told him that he had soft tissue sarcoma.  The Board 
remanded the claim and asked the veteran to identify any 
medical professionals who made such a diagnosis.  The RO 
complied with the directives of the October 1998 remand, but 
the veteran did not provide any additional information.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Also, the RO 
obtained the VA treatment records for the relevant period in 
which the diagnosis was allegedly made.  

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the September 1995 
hearing noted the type of evidence that was lacking.  
Therefore, there was substantial compliance with 38 C.F.R. 
§ 3.103(c)(2) (1999).  See Stuckey, 13 Vet. App. at 177; 
Costantino, 12 Vet. App. at 520.  


ORDER

Service connection for a skin disorder, claimed as soft 
tissue sarcoma due to exposure to Agent Orange, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

